                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-00691-PAB-STV

WRIGHT MEDICAL TECHNOLOGY, INC.,

       Plaintiff,

v.

PARAGON 28, INC.,

       Defendant.


                                        ORDER



       This matter is before the Court on defendant’s Motion to Dismiss Counts Eleven

through Seventeen of the Third Amended Complaint [Docket No. 112]. The Court has

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338.

I. BACKGROUND1

       Plaintiff Wright Medical Technology, Inc. (“Wright”) is a medical device

developer, manufacturer, and distributor. Docket No. 89 at 3, ¶ 9. Am ong its products

are surgical plates and other instruments used to repair bones in the foot and ankle

areas. Id. Defendant Paragon 28, Inc. (“Paragon”) also manufactures and distributes

orthopedic plate systems and other devices used to repair bones in the foot and ankle.

Id. at 8, ¶¶ 33-34.



       1
         The Court assumes the allegations in plaintiff’s third amended complaint are
true in considering the motion to dismiss. Brown v. Montoya, 662 F.3d 1152, 1162
(10th Cir. 2011).
       Paragon was founded by three former high-level Wright employees – Albert

DaCosta, Frank Bono, and Matt Jarboe – and one f ormer Wright independent

contractor, Lee Rosenthal (collectively, “the founders”). Id. at 10-11, ¶¶ 43-44. Since

Paragon’s founding, at least thirteen former Wright employees or independent

contractors have begun working for or with Paragon. Id. at 11, ¶ 44. Each of the

former Wright employees worked in the same or substantially the same position at

Paragon as he or she had at W right. Id. at 12, ¶ 47.

       While employed at Wright, these individuals had access to and knowledge of

Wright’s trade secrets, including its current and planned product lines, business plans,

customers, sales, and other valuable information. Id. at 12-13, ¶¶ 48-49. Each of the

founders had entered into a confidentiality agreement with Wright agreeing to keep

confidential Wright’s trade secret information. Id. at 14, ¶ 52. Further, at least twelve of

the former employees had signed confidentiality, non-competition, non-solicitation

and/or intellectual property rights agreements while at Wright. Id. at 12, ¶ 46.

       Wright contends that the former employees misappropriated its confidential and

trade secret information for the benefit and financial gain of Paragon, with the approval

of Paragon. Id., ¶ 48. For example, Wright alleges that several former employees sent

Wright confidential or trade secret information to themselves via email before they left

employment at Wright. See, e.g., id. at 20, ¶ 74; at 23, ¶¶ 86-87; at 32, ¶ 117; and at

35, ¶¶ 136-37. Wright contends that the misappropriation was “for the direct benefit of

Paragon” and gave Paragon “a significant and unfair competitive advantage.” See,

e.g., id. at 20, ¶ 76.



                                             2
       Further, Wright alleges that the founders knowingly and deliberately

misappropriated Wright’s confidential and trade secret information. More specifically,

Wright alleges that Bono and DaCosta, while at Wright, were privy to confidential and

trade secret information that included the specific contractual terms and licensing

agreements entered into between Wright and surgical consultants or Wright and Key

Opinion Leaders (“KOLs”). Id. at 17, ¶ 63. Wright alleges that DaCosta and Bono

misappropriated this information by using it to solicit certain surgical consultants and

KOLs to cease their relationships with Wright and switch to similar roles at Paragon. Id.

Further, Wright alleges that Rosenthal induced former employee Luke Gordon to solicit

a Wright contract manager for the contract manager’s list of products purchased from

Wright so that Paragon could undercut Wright’s pricing and induce the contract

manager to purchase equivalent devices from Paragon. Id. at 22-24, ¶¶ 81, 88-90.

       Finally, Wright alleges that Paragon has participated in unfair competition. For

example, Paragon promoted a “cadaver course” intended to teach surgeons to perform

procedures of the foot and listed Dr. Christopher Hyer, a Wright KOL, as “anticipated

course faculty” on the course’s promotional material. Id. at 37, ¶ 142-43. The

advertisement included Dr. Hyer’s name and photo. Docket No. 89-19. W right alleges

that Dr. Hyer did not provide consent for Paragon to use his name and picture and that

Paragon was aware that it did not have Dr. Hyer’s consent. Docket No. 89 at 37, ¶ 144-

45. Wright argues that this constitutes false advertising. See id. at 37. Moreover,

Wright alleges that Paragon engaged in unfair competition when it submitted a patent

application that was nearly identical to a patent application that W right had filed a



                                             3
month prior. Id. at 20-21, ¶¶ 77-79. It also alleges that Paragon has offered several

KOLs equity or ownership interests in Paragon and that the KOLs are using Paragon

products in surgical procedures without disclosing their interests, which constitutes

unfair competition. Id. at 17, ¶ 64; at 76, ¶ 300.

       On September 28, 2018, Wright filed its Third Amended Complaint [Docket No.

89], raising seventeen claims against Paragon. Docket No. 89 at 38-85. Paragon filed

a partial Motion to Dismiss Counts Eleven through Seventeen of the Third Amended

Complaint [Docket No. 112] on October 31, 2018. T he claims Paragon seeks to have

dismissed are (1) misappropriation of trade secrets under the Federal Defend Trade

Secrets Act (“DTSA”), 18 U.S.C. § 1836; (2) trade secret misappropriation under the

Colorado Uniform Trade Secrets Act (“CUTSA”), Colo. Rev. Stat. § 7-74-102(4); (3)

unfair competition under the Lanham Act, 15 U.S.C. § 1125(A)(1); (4) common law

unfair competition; (5) intentional interference with contracts; (6) civil theft; (7)

conversion. Id. at 70-84. Wright filed a response [Docket No. 115], to which Paragon

replied. Docket No. 118.

II. LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a complaint must allege enough factual matter that, taken as true, makes

the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “The ‘plausibility’ standard requires that relief must plausibly follow from the

facts alleged, not that the facts themselves be plausible.” RE/MAX, LLC v. Quicken



                                                4
Loans Inc., 295 F. Supp. 3d 1163, 1168 (D. Colo. 2018) (citing Bryson v. Gonzales, 534

F.3d 1282, 1286 (10th Cir. 2008)). Generally, “[s]pecific facts are not necessary; the

statement need only ‘give the defendant fair notice of what the claim is and the grounds

upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting

Twombly, 550 U.S. at 555) (omission marks omitted). “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not shown – that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation marks and alteration

marks omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge [his] claims

across the line from conceivable to plausible in order to survive a motion to dismiss.”

(quoting Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so general that

they encompass a wide swath of conduct, much of it innocent,” then plaintiff has not

stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted). Thus, even

though modern rules of pleading are somewhat forgiving, “a complaint still must contain

either direct or inferential allegations respecting all the material elements necessary to

sustain a recovery under some viable legal theory.” Bryson, 534 F.3d at 1286

(alteration marks omitted).

III. ANALYSIS

       A. Trade Secret Misappropriation

       Paragon argues that Wright’s claims for trade secret misappropriation under

DTSA and CUTSA must be dismissed for failure to state a claim because (1) Wright

has failed to show that Paragon itself was responsible for any misappropriation; (2)



                                             5
Wright has failed to allege that the Paragon founders engaged in misappropriation; and

(3) Wright has failed to sufficiently identify its trade secrets. Docket No. 112 at 6-9.

       To state a claim for misappropriation of trade secrets, Wright must allege facts

supporting the following elements: (1) Wright possessed a valid trade secret; (2) the

trade secret was disclosed or used without consent; and (3) Paragon knew, or should

have known, that the trade secret was acquired by improper means. Gates Rubber Co.

v. Bando Chemical Industries, Ltd., 9 F.3d 823, 847 (10th Cir. 1993). CUTSA defines a

“trade secret” as

       any scientific or technical information, design, process, procedure,
       formula, improvement, confidential business or financial information,
       listing of names, addresses, or telephone numbers, or other information
       relating to any business or profession which is secret and of value. To be
       a “trade secret” the owner thereof must have taken measures to prevent
       the secret from becoming available to persons other than those selected
       by the owner to have access thereto for limited purposes.

Colo. Rev. Stat. § 7-74-102(4). A “trade secret” under DTSA includes:

       all forms and types of financial, business, scientific, technical, economic,
       or engineering information, including patterns, plans, compilations,
       program devices, formulas, designs, prototypes, methods, techniques,
       processes, procedures, programs, or codes, whether tangible or
       intangible, and whether or how stored, compiled, or memorialized
       physically, electronically, graphically, photographically, or in writing if . . .
       (A) the owner thereof has taken reasonable measures to keep such
       information secret; and (B) the information derives independent economic
       value, actual or potential, from not being generally known to, and not
       being readily ascertainable through proper means by, another person who
       can obtain economic value from the disclosure or use of the information.

18 U.S.C. § 1839(3).

       Paragon argues that Wright has failed to identify trade secrets because,

throughout its complaint, it “continues to refer to its alleged ‘confidential, highly

confidential and trade secret information’ without distinguishing between any of the

                                               6
aforementioned categories of information and fails to plead what it considers to be its

trade secrets with sufficient specificity.” Docket No. 112 at 9. While Wright often refers

to its “confidential, highly confidential and trade secret information” in its complaint, it

also sets out its purported trade secrets in detail, including “[p]roduct cost and pricing

information, including pricing strategies, . . . customer demand and purchasing

information, and the terms of customer and supplier contracts,” and “[k]nowledge of

[Wright’s] surgical consultants/KOLs, including consulting contract provisions, including

ownership of IP and compensation.” Docket No. 89 at 70, ¶ 267. Accordingly, Wright

has done more than plead “conclusory recantations of claim elements,” as Paragon

suggests. Docket No. 112 at 10. The Court finds that Wright’s allegations sufficiently

identify the nature of the trade secrets allegedly misappropriated so as to give Paragon

fair notice of the basis of Wright’s claim. See SBM Site Servs., LLC v. Garrett, No. 10-

cv-00385-WJM-BNB, 2012 WL 628619, at *10 (D. Colo. Feb. 27, 2012) (com plaint that

“set forth specific documents and subjects of information” was sufficient to identify

purported trade secrets at issue).

       Paragon also argues that Wright has failed to state a claim for trade secret

misappropriation because it did not allege that Paragon had knowledge of any alleged

misappropriation performed by its employees or that it used what was allegedly

misappropriated. Docket No. 112 at 7. To support its argument, it relies upon Ciena

Communications, Inc. v. Nachazel, No. 09-cv-02845-MSK-MJW, 2010 WL 3489915 (D.

Colo. Aug. 31, 2010). In Ciena, the court rejected an argument that an employee’s

acquisition and possession of another’s trade secrets can be imputed onto the

employer simply by virtue of the employer hiring that employee. Id. at *4. To hold

                                               7
otherwise would “essentially impos[e] strict liability on a corporation that hires a person

possessing others’ trade secrets.” Id. Rather, the plaintiff must make “specific factual

averments showing [the defendant’s] ‘misappropriation’ of [the plaintiff’s] secrets.” Id.

       The Court agrees with Paragon that Wright must allege facts that go beyond

Paragon’s mere hiring of former Wright employees who may have been privy to

Wright’s confidential information and trade secrets. Much of Wright’s complaint fails to

do so. Wright’s complaint is replete with factual allegations concerning its former

employees’ acquisition of Wright trade secrets and subsequent alleged trade secret

misappropriation, but lacks any factual allegation that Paragon itself misappropriated or

knowingly used such misappropriated information. For example, Wright alleges that

former employee Adam Yoder “became privy to certain of [Wright’s] trade secret

information” during his employment at Wright and left Wright to work for Paragon in the

same or a substantially similar role. Docket No. 89 at 31, ¶¶ 113, 115. Yoder is alleged

to have sent himself an email containing Wright’s “confidential, highly confidential and

trade secret information” prior to ending his employment at Wright. Id., ¶ 116. Finally,

Wright alleges that “[u]pon information and belief, Yoder worked in concert with other

Paragon employees to hide and conceal Yoder’s breach of his obligations not to

disclose confidential information” and that “[s]uch information clearly provided Yoder,

and thusly Paragon, a significant and unfair competitive advantage.” Id. at 32-33,

¶ 120.2


       2
        See also Docket No. 89 at 33, ¶ 124, at 33, ¶ 125, at 33-34, ¶ 126, and at
34, ¶ 129 (making same allegations as to former Wright employee Matthew Brock
Howard) and id. at 35, ¶ 133-135, at 36, ¶ 139 (making same allegations as to former
Wright employee Brandon Strange).

                                             8
       Such allegations are insufficient to plead a claim of trade secret misappropriation

against Paragon. Although Wright alleges that Paragon “was aware” of the former

employees’ misappropriation and “actively participated in, substantially assisted, or

endorsed” the former employees’ use of that information, Docket No. 89 at 70, ¶ 268,

this allegation is conclusory and not supported by factual averments. See Ciena, 2010

WL 3489915, at *4, *5 (finding allegation that defendant “misappropriated, or

threaten[ed] to misappropriate, [plaintiff’s] trade secrets for the purpose of using and

exploiting such information” was “entirely conclusory” and insufficient to state a claim).

Wright makes no specific factual allegation that Paragon (1) was aware of these former

employees’ alleged misappropriation or (2) used the information that the former

employees allegedly misappropriated. The mere fact that Paragon hired individuals to

work in similar roles as they held at Wright is insufficient to impute any misappropriation

onto Paragon. Ciena, 2010 WL 3489915 at *4. “In the absence of specific factual

averments showing [the defendant’s] misappropriation of [the plaintiff’s] secrets,” the

Court will not “reflexively impute” any improper acquisition of Wright’s trade secrets to

Paragon. Id. Accordingly, the Court will dismiss Wright’s trade secret misappropriation

claims to the extent that they are based on the actions of the non-founder employees.

       Paragon also argues that Wright’s allegations as to Paragon’s founders are

insufficient to state a claim of trade secret misappropriation. Docket No. 112 at 8-9.

The Court disagrees. In its complaint, Wright alleges that certain Paragon founders,

“acting on behalf of Paragon,” “deliberately targeted and knowingly solicited known

[Wright Key Opinion Leaders (“KOLs”)], using confidential, highly confidential and trade

secret information learned while they were employed at Wright [], in order to induce

                                             9
them to work for Paragon.” Docket No. 89 at 17, ¶ 62. Specifically, Wright asserts that

founders Bono and DaCosta have used their knowledge of the specific contractual

terms and licensing agreements created by Wright “to unfairly solicit and attempt to

convert certain Wright Medical surgical consultants and KOLs to switch to similar roles

at Paragon.” Id., ¶ 63. Further, Wright claims that the founders used this information to

benefit Paragon, alleging that “[u]pon information and belief,” Paragon, as well as Bono

and DaCosta, have offered several Paraon KOLs equity positions or ownership

interests in Paragon to entice them to consult for Paragon. Id., ¶ 64; see Viesti

Assocs., Inc. v. Pearson Educ., Inc., 2013 WL 1229534, at *4 (D. Colo. Mar. 26, 2013)

(considering allegations based “on information and belief” when allegations otherwise

pled factual statements and met requirements for notice pleading).

       In addition, Wright alleges that founder Rosenthal, along with former employee

Gordon, knowingly obtained Wright trade secret information from a third-party contract

manager in order to “undercut Wright Medical pricing and unfairly induce the Contract

Manager to purchase plates from Paragon 28 instead of Wright Medical.” Docket No.

89 at 24, ¶ 90, at 26, ¶ 93. The Court finds that these allegations set out (1) the

existence of trade secrets; (2) that the trade secrets were used or disclosed without

Wright’s consent; and (3) Paragon knew or should have known that the trade secrets

were acquired by improper means. Accordingly, these allegations are sufficient to state

a claim for trade secret misappropriation. Contra RE/MAX, 295 F. Supp. 3d at 1175

(dismissing claims where plaintiff failed to make “specific factual allegations of

disclosure of trade secrets by . . . former employees” or “specific factual allegations of

how such employees used” the trade secrets).

                                            10
       Any argument that the actions of Paragon’s founders cannot be imputed onto

Paragon, see Docket No. 118 at 3 n.3, is without merit. Generally, “the actions of

corporate officers and directors are attributable to the corporate entity.” In re Stat-Tech

Securities Litigation, 905 F. Supp. 1416, 1422 (D. Colo. 1995). Unlike Ciena or

RE/MAX, this is not simply a case of an employer hiring individuals with prior knowledge

of another company’s trade secrets with no allegation that the employees wrongfully

disclosed those trade secrets or that the employer used the wrongfully disclosed trade

secrets. Rather, Wright alleges that the founders of Paragon have used their personal

knowledge of Wright trade secret information in order to incur benefits for Paragon. A

corporation acts through its agents, Stat-Tech, 905 F. Supp. at 1422, and the actions of

the Paragon founders may be imputed onto the corporation.

       Thus, insofar as it alleges that DaCosta or Bono used confidential contractual

information to solicit surgical consultants and KOLs to work for Paragon, or that

Rosenthal and Gordon misappropriated purchasing and pricing trade secrets to

undercut Wright pricing, Paragon’s motion will be denied and Wright’s trade secret

misappropriation claim can proceed.

       B. Preemption

       Paragon next argues that Wright’s claims for conversion, intentional interference

with a contract, and civil theft are preempted by its trade secret misappropriation claims.

Docket No. 112 at 10. “CUTSA preempts common law claims that ‘conflict’ with its

trade secret misappropriation provisions.” Abbott Labs v. Finkel, No. 17-cv-00894-

CMA, 2017 WL 5517399, at *3 (D. Colo. Nov. 17, 2017) (citing Powell Prods., Inc. v.



                                            11
Marks, 948 F. Supp. 1469, 1474 (D. Colo. 1996)); see also Colo. Rev. Stat. § 7-74-

108(1) (“[T]his article displaces conflicting tort, restitutionary, and other law of this state

providing civil remedies for misappropriation of a trade secret”). “[I]f a common law

claim is no more than a restatement of the same operative facts which would plainly

and exclusively spell out trade secret misappropriation, preemption is appropriate.”

Abbott, 2017 WL 5517399, at *3. Thus, “the salient question in addressing . . .

preemption is whether a challenged common law claim depends solely on a finding of

trade secret status to be actionable. W here it does not, the claim is not preempted.”

Virtual Cloud Services, Inc. v. CH2M Hill, Inc., No. 02-cv-01004, 2006 WL 446077, at *2

(D. Colo. Feb. 21, 2006).

       For example, when a claim “involv[es] a trade secret misappropriation issue,” but

also “include[s] additional elements not necessary for a misappropriation claim” under

CUTSA, the claim is not preempted. Powell, 948 F. Supp. 1474. In Gates Corporation

v. CRP Industries, Inc., No. 16-cv-01145-KLM, 2017 WL 5714342 (D. Colo. Nov. 28,

2017), the court noted that the elements required to prove tortious interference with a

contract involve consideration of different elements than a trade secret misappropriation

claim. Id. at *6. Thus, the tortious interference with a contract claim was not

preempted “because it include[d] an element that does not need to be proven for the

CUTSA claim.” Id.

       To prove intentional interference with a contract, a plaintiff must demonstrate

“(1) the existence of a contract between the plaintiff and a third-party; (2) knowledge by

the defendant of the contract or knowledge of facts which would lead the defendant to



                                              12
inquire as to the existence of the contract; (3) intent by the defendant to induce a

breach of contract with the third-party; (4) action by the defendant which induces the

breach of contract; and (5) damages to the plaintiff.” Galleria Towers, Inc. v. Crump

Warren & Sommer, Inc., 831 P.2d 908, 912 (Colo. App. 1991). Plaintif f need not

demonstrate, for example, the existence of a contract in order to prove trade secret

misappropriation. Thus, plaintiff’s intentional interference with a contract claim is not

preempted by CUTSA. See Powell, 948 F. Supp. at 1474 (finding that plaintiff’s

interference with business relationships claim was not preempted because the

defendant “could be liable for interference with business relations even if [it] did not

misappropriate any trade secrets from plaintiff.”). Paragon’s motion will be denied as to

Wright’s intentional interference with a contract claim.

       When analyzing whether claims of civil theft or conversion are preempted by

CUTSA, courts look to the nature the subject of the alleged theft or conversion. To the

extent that a plaintiff seeks “to recover for confidential information that does not rise to

the level of a trade secret or has value ‘independent of its value as a trade secret,’” the

claim would not be preempted. Abbott, 2017 WL 5517399, at *3 (quoting Virtual Cloud

Servs., Inc., 2006 WL 446077, at *4). For example, conversion or civil theft claims

involving the alleged misappropriation of physical property are not preempted by

CUTSA. See SBM Site Services, 2012 WL 628619, at *11 (civil theft claim not

preempted because complaint alleged theft of physical property, which would not be the

subject of a CUTSA claim); cf. L-3 Commc’ns Corp. v. Jaxon Engineering &

Maintenance, Inc., 863 F. Supp. 2d 1066, 1087 (D. Colo. Mar. 27, 2012) (unjust



                                             13
enrichment claim not preempted where plaintiff alleged misappropriation of physical

equipment and misuse of internal computer resources). However, preemption would

bar a conversion or civil theft claim that seeks only to recover for the alleged

misappropriated trade secrets. Abbott, 2017 WL 5517399, at *3; see also Powell, 948

F. Supp. at 1475 (“To the extent that plaintiff’s claim seeks recovery for defendants’

misappropriation of plaintiff’s intellectual property, it is seeking to recover for

misappropriation of trade secrets. If the design of the plaintiff’s machine is not a trade

secret, plaintiff has no property right in its design, and it therefore would have no

claim.”).

       Wright’s civil theft and conversion claims are based on the alleged

misappropriation of Wright’s “business plans and roadmaps, customer lists and

demand[s], product pricing lists, discount plans, distribution, supply agreements, sales

training and detailed knowledge concerning the design, dimensions and manufacturing

processes used to develop, manufacture and sell” certain of its products. Docket No.

89 at 83, ¶ 339, at 84, ¶ 345. T he complaint states that, “[t]o the extent that this

information is deemed business information that, while valuable, does not rise to the

level of trade secret, Wright Medical pleads in the alternative that Paragon 28 has taken

this material and information, and has used it for its own benefit without Wright

Medical’s consent or authorization.” Id. at 84, ¶ 340, at 85, ¶ 346.

       Wright argues that the Court should follow Abbott and allow its civil theft and

conversion claims to survive the motion to dismiss stage. Docket No. 115 at 13. In

Abbott, the court declined to dismiss plaintiff’s conversion claim on preemption grounds

because it was “without a sufficient record to determine whether some, part, or all of

                                              14
Plaintiff’s conversion claim depends on a finding of trade secret status and is, therefore,

preempted by the CUTSA.” 2017 WL 5517399, at *3 (noting that “none of the allegedly

converted information has been presented to the Court, nor has it been described in

much detail.”). Further, Abbott noted that Rule 8(d)(2) allows pleading in the

alternative, even where the alternative claims are inconsistent. Id.; Fed. R. Civ. P.

8(d)(2) (“A party may set out 2 or more statements of a claim or defense alternatively or

hypothetically, either in a single count or defense or in separate ones.”). The court

determined that “under Rule 8, dismissal under Rule 12(b)(6) is inappropriate at this

stage in the proceedings.” Abbott, 2017 WL 5517399, at *3.

       Abbott is distinguishable because the Court has a sufficient record before it to

determine that Wright’s claims are preempted by CUTSA. Wright makes no allegation

that the allegedly converted or stolen property has value “independent of its value as a

trade secret,” Abbott, 2017 WL 5517399, at *3, and has not alleged that Paragon stole

any physical property from it. Even if the Court were to agree with Wright’s contention

that it can plead these tort claims in the alternative because it also alleges that Paragon

stole “confidential” and “highly confidential,” non-trade-secret information, Wright’s

claims are still insufficient. See Cypress Advisors, Inc. v. Davis, No. 16-cv-01935-MSK-

MEH, 2019 WL 1242331, at *5 n.5 (D. Colo. Mar. 18, 2019) (noting that “the theft of

intellectual property that does not rise to the level of a trade secret would not give rise

to a claim for civil theft, as the property’s owner cannot demonstrate some other legal

basis to exclusive use”); see also Hawg Tools, LLC v. Newso Int’l Energy Servs., Inc.,

2015 WL 1064519, at *5 (D. Colo. Feb. 23, 2015) (recom mending dismissal of civil theft



                                             15
and unjust enrichment claim because allegedly stolen designs were not “protectable by

virtue of anything other than their potential status as trade secrets”). Because Parag on

is alleged to have stolen “only information, and only information that could be

characterized as a trade secret,” Wright’s civil theft and conversion claims are

preempted. Cypress Advisors, 2019 WL 1242331, at *5. The Court will grant

Paragon’s motion as to Wright’s civil theft and conversion claims.

       C. Unfair Competition and False Advertising

       Finally, Paragon argues that Wright’s Lanham Act and common law unfair

competition claims fail to state a claim under Rule 12(b)(6). Docket No. 112 at 12. To

state a claim of unfair competition under the Lanham Act, the plaintiff must allege that

(1) the defendant “made a false or misleading statement of fact in commercial

advertising or promotion” about another’s goods or services; (2) “the statement actually

deceives or is likely to deceive a substantial segment of the intended audience”; (3) the

deception is “material in that it is likely to influence purchasing decisions”; (4) “the

defendant caused the statement to enter interstate commerce”; and (5) “the statement

results in actual or probable injury to the plaintiff.” Zenith Electronics Corp. v. Exzec,

Inc., 182 F.3d 1340, 1348 (Fed. Cir. 1999); see also 15 U.S.C. § 1125(a)(1)(A)-(B).

Further, under Colorado law, “[t]he law of unfair competition has its roots in the

common-law tort of deceit.” Powell, 948 F. Supp. at 1475. “[W ]hat constitutes unfair

competition is a question of fact; no inflexible rules govern the applicability of the

doctrine, but the most important consideration [is] whether defendant’s conduct will

confuse or deceive the public.” US West, Inc. v. Bus. Discount Plan, Inc., 196 F.R.D.



                                              16
576, 593 (D. Colo. 2000) (internal quotation omitted). The Colorado Court of Appeals

has framed the inquiry as a question whether the defendant has “unfairly

misappropriat[ed] and exploit[ed] [a competitor’s] business values.” Id. (quoting Am.

Television and Commc’ns Corp. v. Manning, 651 P.2d 440, 445 (Colo. App. 1982)).

       Paragon first argues that Wright’s allegations fail to state a claim because

naming Dr. Hyer as an anticipated course faculty member was not a false

representation of fact, but merely a prediction and therefore cannot constitute false

advertising. Docket No. 112 at 13. The Court disagrees. Wright alleges in its

complaint that Dr. Hyer, along with his picture, is listed among the anticipated course

faculty for Paragon’s cadaver course. Docket No. 89 at 37, ¶¶ 142-44; Docket No. 89-

19. Wright alleges that Dr. Hyer did not provide consent for his name and picture to be

used in conjunction with the cadaver course. Docket No. 89 at 37, ¶¶ 143-44. Finally,

Wright claims that Paragon “was aware that Dr. Hyer did not provide consent for

Paragon 28 to use his name and picture in connection with this Paragon 28-sponsored

cadaver course prior to publishing its advertisement, and knowingly and/or recklessly

published its advertisement containing false information.” Id., ¶ 145.

       The Court finds that these allegations are sufficient to state a false advertising

claim. While “[a]n honest or sincere statement of belief about a future event is not

actionable,” . . . a statement known at that time by the speaker to be false, or a

statement by a speaker who lacks a good faith belief in the truth of the statement, may

constitute an actionable misrepresentation.” PhotoMedex, Inc. v. Irwin, 601 F.3d 919,

931 (9th Cir. 2010). Wright has sufficiently pled that Paragon lacked a good faith belief

in the truth of its statement that Dr. Hyer was an anticipated course faculty member at

                                            17
its cadaver course, as it knew that Dr. Hyer had not provided consent to have his name

and picture used in the promotion. Docket No. 89 at 37, ¶ 144. The Court is

unpersuaded by Paragon’s argument that this was a mere “prediction,” as the cases

Paragon cites in support of this argument are distinguishable. See, e.g., Randa Corp.

v. Mulberry Thai Silk, Inc., 2000 WL 1741680, at *3 (S.D.N.Y. Nov. 27, 2000)

(statement that defendant “would predict” that business acquisition would cause 30%

revenue loss was not fraudulent statement); Duty Free Americas, Inc. v. Estee Lauder

Companies, Inc., 2014 WL 1329359, at *18 (S.D. Fl. Mar. 31, 2014) (statem ents

indicating predictions about sales prospects not actionable as f alse advertising).

Paragon’s argument is unavailing.

       Paragon also argues that Wright’s allegations about Paragon’s purported failure

to disclose its KOLs’ equity or ownership interests “fails to plead an unfair competition

claim” because there is no allegation of public confusion. Docket No. 112 at 13-14.

Wright counters that “Paragon’s actions deceive the public by giving the market the

false impression that [Wright’s] KOL[s] are switching to Paragon’s products because

they are somehow superior (instead of simply a more lucrative financial arrangement.”

Docket No. 115 at 15. However, in its complaint, Wright makes no allegation of

deception. It simply alleges that “[t]o the extent that these KOLs are using Paragon 28

products in surgical procedures without disclosing their respective equity and/or

ownership interest in the company, these KOLs, and thusly Paragon 28, may be

violating various statutes and unfairly competing with Wright.” Docket No. 89 at 17-18,

¶ 64. And, although Wright alleges that Paragon’s acts “are intended to cause

confusion, to deceive, and to trade upon and reap the benef its of years of effort and

                                            18
investment by Wright,” id. at 18, ¶ 66, this allegation is not supported by any specific

factual averments. This is insufficient to state a claim under Rule 12(b)(6). Bryson, 534

F.3d at 1286. Thus, the Court agrees with Paragon that Wright has failed to state a

claim for unfair competition based upon Paragon’s, or the KOLs’, alleged failure to

disclose the KOLs’ interests in Paragon, and Wright’s unfair competition claims will be

dismissed insofar as they are based on these allegations.

       Finally, Paragon argues that Wright fails to state a sufficient passing off claim.

Docket No. 112 at 14. “Passing off . . . occurs when a producer misrepresents his own

goods or services as someone else’s.” Dastar Corp. v. Twentieth Century Fox Film

Corp., 539 U.S. 23, 27 n.1 (2003). In its complaint, Wright alleges that, one month after

its ’300 application was published, Paragon filed a provision application (“the ’391

application”) that has an “identical or near identical design” as that claimed in the ’300

application, which Wright alleges is the basis for an unfair competition claim. Docket

No. 89 at 21, ¶¶ 78-79; see also id. at 76-77, ¶¶ 301-04; at 80, ¶¶ 317-320. Parag on

argues that Wright’s claim must fail because (1) a patent application is not a tangible

good offered for sale and (2) a patent application is not a marketing product. Docket

No. 112 at 14.

       The Court agrees that Wright’s claim could be dismissed under either basis. A

patent application is not a good or service under the Lanham Act, and a patent

application is not a marketing product. See Beane v. Beane, 2008 WL 163044, at *1

(D.N.H. Jan. 15, 2008) (“A patent is not a ‘good or service’ as those terms are used in

the Lanham Act.”); see also Akzo Nobel Surface Chemistry LLC v. Stern, 2014 WL



                                            19
6982674, at *3 (S.D. Ohio Dec. 9, 2014) (rejecting plaintiff’s argument that filing a

patent application equates to commercial advertising or promotion). Although Wright

argues that “Paragon actively advertises its patent filings on its website and, thus, its

attempt to pass [off] [Wright’s] inventions as its own is likely to deceive the public,”

Docket No. 115 at 15, it makes no substantive argument as to why a patent application

may be deemed a good or a service or why a patent application is commercial

advertising or promotion material. To the extent Wright alleges that Paragon unfairly

competed with it by filing the ’391 application, Wright has failed to state a claim, and

Paragon’s motion to dismiss will be granted as to these allegations.

IV. CONCLUSION

       For these reasons, it is

       ORDERED that Paragon’s Motion to Dismiss Counts Eleven Through Seventeen

of the Third Amended Complaint [Docket No. 112] is GRANTED IN PART and DENIED

IN PART as set forth in this order. It is further

       ORDERED that Wright’s eleventh and twelfth claims are DISMISSED insofar as

they are based on allegations that non-founder employees misappropriated trade

secrets, with the exception of the allegations as to Gordon in Docket No. 89 at 22-26,

¶¶ 81, 88-93. It is further

       ORDERED that Wright’s thirteenth and fourteenth claims are DISMISSED to the

extent that they are based on the failure to disclose the KOLs’ equity shares or the filing

of the ’391 application. It is further

       ORDERED that Wright’s sixteenth and seventeenth claims are DISMISSED. It is



                                             20
further

          ORDERED that, within fourteen days of this order, Paragon shall file its answer.



          DATED September 30, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              21
